UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

BRESCIA,
Plaintiff(s), ORDER
- against - 18 Civ. 8715 (NSR)
LTF CLUB MANAGEMENT COMPANY LLC, et al.,
Defendant(s).

a x

 

Roman, D.J.:

The Court waives the Initial Pre-trial Conference, will sign the Scheduling Order and
issue an Order of Reference to Magistrate Judge Paul E. Davison for general pretrial purposes. The
parties are directed to contact Judge Davison within seven (7) business days to schedule a

conference.

SO ORDERED.

Dated: White Plains, New York
February 21, 2020

 

 

Nelson S. Roman, U.S.D.J.

rie frer |

 
